Citation Nr: 1615412	
Decision Date: 04/15/16    Archive Date: 04/26/16

DOCKET NO.  10-00 409A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for arthritis of the hips.

2.  Entitlement to a total disability rating for compensation purposes based upon individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse

ATTORNEY FOR THE BOARD

C. Lawson, Counsel
INTRODUCTION

The Veteran served on active duty from April 1989 to October 1991.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from March 2008 and February 2009 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran and his spouse presented testimony at a Board hearing before the undersigned Veterans Law Judge in January 2015, and a transcript of the hearing is associated with his claims folder.  At the hearing, the record was held open for an additional 30 days to permit the Veteran an opportunity to obtain and submit additional evidence.  

Thereafter, the case was before the Board in June 2015, at which time matters of higher ratings for coronary artery disease, hypertension, and migraine headaches disabilities were decided.  The Board remanded the issues now shown on the cover page, to the RO for additional development, together with the issue of service connection for a psychiatric disability.  The RO granted service connection for a psychiatric disability in August 2015.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's current right and left hip osteoarthritis disabilities were not manifest in service or to a degree of 10 percent within 1 year of separation, are unrelated to service, and were not caused or aggravated by his service-connected lumbosacral strain with degenerative disc disease.  



CONCLUSION OF LAW

The criteria for service connection for arthritis of the hips are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Adequate notice was provided in May 2007 and the claim was later adjudicated or readjudicated.  Mayfield, 444 F.3d at 1333.

VA has obtained service treatment records; assisted the Veteran in obtaining evidence; obtained VA medical opinions or examinations in June 2007, June 2014, and July 2015; and afforded the Veteran the opportunity to give testimony before the Board.  The representative stated in January 2016 that the VA examiner in July 2015 did not render the medical opinion requested.  However, a review of the July 2015 VA medical opinion and the Board's June 2015 remand orders reveals that the medical opinion requested was provided.  Namely, the examiner rendered opinions as to whether the Veteran's hip disorders were caused and aggravated by his service-connected lumbosacral strain with degenerative disc disease.  The representative noted that the examination was conducted by a physician's assistant, and perhaps is challenging this, but this is acceptable as the examiner is presumed competent to render medical opinions.  The examinations are collectively adequate as they show consideration of the claims record and the Veteran's contentions, and render all necessary medical opinions needed in light of the evidence.  All known and available records relevant to the issue being decided on appeal have been obtained and associated with the Veteran's claims record; and the Veteran has not contended otherwise.  

VA has complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of: (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

Service connection may be awarded on a presumptive basis for certain chronic diseases listed in 38 C.F.R. § 3.309(a) that manifest to a degree of 10 percent within 1 year of service separation or during service and then again at a later date.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed.Cir.2013).  Arthritis is listed as a chronic disease.  Evidence of continuity of symptomatology may be sufficient to invoke this presumption if a claimant demonstrates (1) that a condition was "noted" during service; (2) evidence of postservice continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet.App. 488, 496-97(1997)); see 38 C.F.R. § 3.303(b).

Service treatment records are silent for reference to hip disorders including hip arthritis.  A February 1991 medical board report notes that the Veteran had a full range of motion in his hips.  On service medical board examination in March 1991, the Veteran denied having or having had arthritis, rheumatism, or bursitis, as well as joint deformity, and his hips were clinically normal.  There was a diagnosis of chronic lower back pain with right leg pain.  

On VA examinations in March 1993 and October 1999, there was no mention of hip problems.  The Veteran had mentioned deep thigh pain which radiated to the right lateral calf at the time of the latter examination, and internal and external rotation of his hips was normal at the time.  

At the time of a VA examination in November 2005, X-rays of the Veteran's hips were normal.  The Veteran reported that he had been suffering from a bilateral hip condition for 15 years, due to low back pain.  No hip disorders were diagnosed.  

On VA examination in June 2007, the Veteran reported that he had been suffering from degenerative joint disease since 1990.  June 2007 VA X-rays showed degenerative arthritic changes of each hip, and the diagnosis was degenerative joint disease of the hips.  

September 2007 records from Dr. Kolstad indicate that the Veteran was found to have a right hip labral tear and a CAM lesion, and had right hip surgery in March 2007.  He developed heterotopic ossification after the surgery, resulting in calcification of the soft tissue around the hip.

On VA examination in June 2014, the examiner reviewed the Veteran's claims folder and interviewed him and noted that he had had right hip surgery in 2007 and left hip surgery in 2013.  The examiner opined that it was less likely than not that the arthritis of the Veteran's hips was proximately due to or the result of the Veteran's service-connected condition.  The rationale was that there was no mention of hip pain in the Veteran's medical records, nor was there any finding on his exit physical or medical board process.  Additionally, there was no biomedical evidence that suggested any relationship between a back condition and a bilateral hip condition.  The Veteran's bilateral hip condition was less likely than not caused by or a result of service due to his back condition.  

The Board remanded the case to the RO in June 2015, in light of shortcomings in the June 2014 VA medical opinion, and because since that time, the representative cited to a report from the July 2013 edition of American Journal of Orthopedics which suggests that lumbar degeneration precedes hip degeneration and may be a causative factor for hip osteoarthritis.  The Board noted that the VA examiner in June 2014 had grounded the opinion on the notion that there was no biomedical evidence that suggests any relationship between back conditions and hip conditions.  

After a VA examination in July 2015, the examiner opined that the arthritis of the Veteran's hips was not caused or aggravated by his service-connected back disability.  The reasons indicated by the examiner were that the Veteran has no back disability.  He does not have a strain and his back complaints are functional and mechanical.  X-rays show that he does not have degenerative disc disease or facet disease.  Instead, his back X-rays are normal.  His hips could not have been aggravated by his back because his back is normal.  Also, evidence-based medicine has shown that one joint does not affect other joints.  This includes hips affecting the spine or the spine affecting extremity joints.  He cited "Symptoms in the Opposite or Uninjured Joint" by Dr. Ian Harrington, 2005.  

Based on the evidence, the Board concludes that service connection is not warranted for arthritis of the Veteran's hips.  The preponderance of the evidence including the service treatment records and VA examination reports from shortly after service through November 2005 show that it was not manifest in service or to a degree of 10 percent within 1 year of separation, as they were all negative.  Additionally, no competent evidence of record relates it to service, and it was first shown years after service after X-rays in the interim had been negative, negating its presence earlier.  

The preponderance of the evidence is also against the claim of secondary service connection via causation or aggravation by the service-connected lumbosacral strain with degenerative disc disease.  The VA examiner in July 2015 indicated that the arthritis of the Veteran's hips was not caused or aggravated by his service-connected back disability, and adequately explained why.  The examiner indicated that the Veteran has no back disability and that his back complaints are functional and mechanical.  X-rays were normal and show that he does not have degenerative disc disease or facet disease.  His hips could not have been aggravated by his back because his back is normal.  Service connection is currently in effect for a back disability; however, the Board finds that the examiner's negative opinion as to a relationship between the Veteran's hip complaints and a back disability is not based on consideration of whether or service connection has been granted for a back disability.  Rather, the examiner made it clear that the negative opinion is based on the medical evidence; specifically, the finding that the back was normal.  Review of medical evidence in the claims folder supports the factual premises relied on by this examiner, and his opinions are accepted as satisfactory proof that secondary service connection is not warranted for the arthritis of the Veteran's hips.  The report from the July 2013 edition of the American Journal of Orthopedics is not probative in this case, as the Veteran does not have lumbar degeneration.  

While the Veteran may feel that his current hip arthritis either had its onset in service or was caused or aggravated by his service-connected low back disability, as reflected in part by his testimony, the etiology of his hip arthritis could have multiple etiologies and is thus outside the scope of lay opinion.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The preponderance of the evidence is against the claim, and, therefore, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App.45, 49 (1991).  


ORDER

Service connection for arthritis of the hips is denied. 


REMAND

The Veteran has appealed the denial of a TDIU rating.  Total disability ratings for compensation based on individual unemployability may be assigned when the combined schedular rating for the claimant's service-connected disabilities is less than 100 percent, and when it is found that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age, provided that, if there is only one such disability, this disability is ratable at 60 percent or more, or, if there are two or more disabilities, there is at least one disability ratable at 40 percent or more and additional disabilities sufficient to bring the combined rating to 70 percent or more.  For the purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as 1 disability:  disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor if applicable; disabilities resulting from common etiology or a single accident; disabilities affecting a single body system, e.g., orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric; multiple injuries incurred in action; or multiple disabilities incurred as a prisoner of war.  38 C.F.R. § 4.16 (2015). 

The Veteran's service-connected disabilities, as evaluated under the VA Rating Schedule, as shown by the most recent rating decision in August 2015, are: major depressive disorder associated with coronary artery disease and hypertensive heart disease, 30 percent; migraine headaches, 30 percent; coronary artery disease with hypertensive heart disease, 30 percent; lumbosacral strain with degenerative disc disease, 20 percent; hypertension, 10 percent; right leg radiculopathy associated with lumbosacral strain, 10 percent; and left leg radiculopathy associated with lumbosacral strain, 10 percent, for a combined rating of 80 percent from August 2008.  In light of the criteria for TDIU schedular consideration in 38 C.F.R. § 4.16(a) and the disabilities and percentages listed in the August 2015 rating decision, the Board finds that the initial criteria for schedular consideration for TDIU under 38 C.F.R. § 4.16(a) are met.

However, the RO incorrectly found in the August 2015 supplemental statement of the case that the Veteran's service-connected disabilities were only 60 percent disabling and did not meet the criteria for schedular consideration.  Consequently,  it did not consider TDIU on a schedular basis.  Instead, it reported that submission to the Director of the Compensation and Pension Service for extraschedular consideration was not warranted, as an exceptional case with an unusual factor of disability rendering the Veteran unemployable was not present.  

In light of the fact that the RO did not consider the Veteran's claim for TDIU on a schedular basis, but should have, the Board finds that due process requires that the matter of entitlement to TDIU (on a schedular basis) must be remanded to the RO for such initial consideration, and that a supplemental statement of the case should be issued to the Veteran if its action on such claim is unfavorable to him.  

Accordingly, the case is REMANDED for the following action:

1.  Consider the Veteran's claim for TDIU on a schedular basis, in light of the service-connected disabilities and percentages listed in the most recent (currently August 2015) rating decision.  

2.  Thereafter, if the claim for TDIU remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


